Case 3:19-cr-00126-KAD Document1 Filed 05/09/19 Page 1 of 10

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

Ne 18-3 —
f sy
UNITED STATES OF AMERICA CRIMINAL NO. z / as lA 6 (KA P)
Vv. VIOLATIONS:
18 U.S.C. § 844(e)
GARY JOSEPH GRAVELLE, (Maliciously conveying false
a.k.a. ROLAND PREJEAN information about explosive)

18 U.S.C. § 1038(a)(1)
(False information and hoax)
18 U.S.C. § 871(a)
(Threats against President)
INDICTMENT
The Grand Jury charges:
Background
1. The defendant GARY JOSEPH GRAVELLE, a.k.a. “Roland Prejean,” lived
in New Haven, Connecticut.

2. The defendant claimed to be in a white separatist group organization

entitled the American Knights of Anarchy or AKA.

COUNT ONE
(Maliciously conveying false information about explosive)
a. Paragraphs | and 2 are incorporated by reference.
4. On or about September 4, 2018, at approximately 6:54 p.m., in the District

of Connecticut, the defendant, through the use of e-mail, maliciously conveyed false
information knowing the same to be false, concerning an attempt and alleged attempt to
kill, to injure, and to intimidate a person, whose identity is known to the Grand Jury, and to

unlawfully damage and destroy a building and other real and personal property, that is the
Case 3:19-cr-00126-KAD Document1 Filed 05/09/19 Page 2 of 10

Fellowship House located at 441 Elm Street, New Haven, Connecticut, by means of an

explosive, in or affecting interstate commerce.

In violation of Title 18, United States Code, Section 844(e).

COUNT TWO
(Maliciously conveying false information about explosive)
5. Paragraphs 1 and 2 are incorporated by reference.
6. On or about September 4, 2018, at approximately 8:00 p.m., in the District

of Connecticut, the defendant, through the use of e-mail, maliciously conveyed false
information knowing the same to be false, concerning an attempt and alleged attempt to
kill, to injure, and to intimidate two United States Probation Officers, whose identities are
known to the Grand Jury, and to unlawfully damage and destroy a building and other real
and personal property located at the Abraham A. Ribicoff Federal Building located at 450
Main Street, Hartford, Connecticut, by means of an explosive, in or affecting interstate
commerce,

In violation of Title 18, United States Code, Section 844(e).

COUNT THREE
(Maliciously conveying false information about explosive)
7. Paragraphs 1 and 2 are incorporated by reference.
8. On or about September 4, 2018, at approximately 8:04 p.m., in the District

of Connecticut, the defendant, through the use of e-mail, maliciously conveyed false
information knowing the same to be false, concerning an attempt and alleged attempt to
kill, to injure, and to intimidate a United States Probation Officer, whose identity is known
to the Grand Jury, and to unlawfully damage and destroy a building and other real and
personal property, that is the United States Probation Officer’s house, by means of an

explosive, in or affecting interstate commerce.

wk
Case 3:19-cr-00126-KAD Document1 Filed 05/09/19 Page 3 of 10

In violation of Title 18, United States Code, Section 844(e).

COUNT FOUR
(Maliciously conveying false information about explosive)

9. Paragraphs 1 and 2 are incorporated by reference.

10. On or about September 4, 2018, at approximately 11:22 p.m., in the District
of Connecticut, the defendant, through the use of e-mail, maliciously conveyed false
information knowing the same to be false, concerning an attempt and alleged attempt to
kill, to injure, and to intimidate those at Burlington International Airport, South
Burlington, Vermont, and to unlawfully damage and destroy a building and other real and
personal property, including planes, located at Burlington International Airport, South
Burlington, Vermont, by means of an explosive, in or affecting interstate commerce.

In violation of Title 18, United States Code, Section 844(e).

COUNT FIVE
(Maliciously conveying false information about explosive)

11. Paragraphs 1 and 2 are incorporated by reference.

12. Onor about September 4, 2018, at approximately 11:35 p.m., in the District
of Connecticut, the defendant, through the use of e-mail, maliciously conveyed false
information knowing the same to be false, concerning an attempt and alleged attempt to
kill, to injure, and to intimidate federal law enforcement officers and Bureau of Prison staff
at the Federal Detention Center SeaTac, Seattle, Washington, and to unlawfully damage
and destroy a building and other real and personal property located at 2425 South 200"
Street, Seattle, Washington, by means of an explosive, in or affecting interstate commerce.

In violation of Title 18, United States Code, Section 844(e).
Case 3:19-cr-00126-KAD Document1 Filed 05/09/19 Page 4 of 10

COUNT SIX
(Maliciously conveying false information about explosive)

13. Paragraphs 1 and 2 are incorporated by reference.

14. On or about September 5, 2018, at approximately 12:04 a.m., in the District
of Connecticut, the defendant, through the use of email, maliciously conveyed false
information knowing the same to be false, concerning an attempt and alleged attempt to
kill, to injure, and to intimidate various people with the Connecticut Mental Health Center,
whose identities are known to the Grand Jury, and to unlawfully damage and destroy a
building and other real and personal property, that is, the Connecticut Mental Health
Center located at 34 Park Street, New Haven, Connecticut, by means of an explosive, in or
affecting interstate and foreign commerce.

In violation of Title 18, United States Code, Section 844(e).

COUNT SEVEN
(Maliciously conveying false information about explosive)

15. Paragraphs 1 and 2 are incorporated by reference.

16. On or about September 5, 2018, at approximately 3:48 a.m. and 4:02 a.m,,
in the District of Connecticut, the defendant, through the use of e-mail, maliciously
conveyed false information knowing the same to be false, concerning an attempt and
alleged attempt to kill, to injure, and to intimidate various staff members and clients of
Continuum of Care, whose identities are known to the Grand Jury, and to unlawfully
damage and destroy a building and other real and personal property, that is, the Continuum
of Care located at 517 Norton Parkway, New Haven, Connecticut, by means of an
explosive, in or affecting interstate commerce.

In violation of Title 18, United States Code, Section 844(e).
Case 3:19-cr-00126-KAD Document1 Filed 05/09/19 Page 5 of 10

COUNT EIGHT
(Maliciously conveying false information about explosive)

17. Paragraphs 1 and 2 are incorporated by reference.

18. On or about September 5, 2018, at approximately 4:17 a.m., in the District
of Connecticut, the defendant, through the use of the telephone, maliciously conveyed false
information knowing the same to be false, concerning an attempt and alleged attempt to
kill, to injure, and to intimidate a person and others at the Connecticut Mental Health
Center, whose identities are known to the Grand Jury, and to unlawfully damage and
destroy a building and other real and personal property, that is, the Connecticut Mental
Health Center located at 34 Park Street, New Haven, Connecticut, by means of an
explosive, in or affecting interstate commerce.

In violation of Title 18, United States Code, Section 844(e).

COUNT NINE
(Maliciously conveying false information about explosive)

19, Paragraphs | and 2 are incorporated by reference.

20. On or about September 5, 2018, at approximately 4:34 a.m., in the District
of Connecticut, the defendant, through the use the telephone, maliciously conveyed false
information knowing the same to be false, concerning an attempt and alleged attempt to
kill, to injure, and to intimidate United States District Judge Vanessa L. Bryant and others
at the Abraham A. Ribicoff Federal Building, 450 Main Street, Hartford, Connecticut, and
to unlawfully damage and destroy a building and other real and personal property, that is,
the Abraham A. Ribicoff Federal Building located at 450 Main Street, Hartford, by means
of an explosive, in or affecting interstate commerce.

In violation of Title 18, United States Code, Section 844(e).
Case 3:19-cr-00126-KAD Document1 Filed 05/09/19 Page 6 of 10

COUNT TEN
(Maliciously conveying false information about explosive)

21. | Paragraphs 1 and 2 are incorporated by reference.

22. On or about September 4, 2018, in the District of Connecticut, the
defendant, through the use of the mail, maliciously conveyed false information knowing
the same to be false, concerning an attempt and alleged attempt to kill, to injure, and to
intimidate United States District Judge Vanessa L. Bryant and others at the Abraham A.
Ribicoff Federal Building, 450 Main Street, Hartford, Connecticut, and to unlawfully
damage and destroy a building and other real and personal property, that is, the Abraham
A. Ribicoff Federal Building located at 450 Main Street, Hartford, by means of an
explosive, in or affecting interstate commerce.

In violation of Title 18, United States Code, Section 844(e).

COUNT ELEVEN
(Maliciously conveying false information about explosive)

23, Paragraphs | and 2 are incorporated by reference.

24. On or about September 4, 2018, in the District of Connecticut, the
defendant, through the use of the mail, maliciously conveyed false information knowing
the same to be false, concerning an attempt and alleged attempt to kill, to injure, and to
intimidate those working at Old Saybrook Center, 263 Main Street, Old Saybrook, .
Connecticut, and to unlawfully damage and destroy a building and other real and personal
property located at Old Saybrook Center, 263 Main Street, Old Saybrook, Connecticut, by
means of an explosive, in or affecting interstate commerce.

In violation of Title 18, United States Code, Section 844(e).
Case 3:19-cr-00126-KAD Document1 Filed 05/09/19 Page 7 of 10

COUNT TWELVE
(Maliciously conveying false information about explosive)

25. Paragraphs 1 and 2 are incorporated by reference.

26. On or about September 4, 2018, in the District of Connecticut, the
defendant, through the use of the mail, maliciously conveyed false information knowing
the same to be false, concerning an attempt and alleged attempt to kill, to injure, and to
intimidate employees of the First Bristol Federal Credit Union, and to unlawfully damage
and destroy a building and other real and personal property, that is, the First Bristol Federal
Credit Union located at 25 North Street, Bristol, Connecticut, by means of an explosive, in
or affecting interstate commerce.

In violation of Title 18, United States Code, Section 844(e).

COUNT THIRTEEN
(False information and hoax)

27, Paragraphs 1 and 2 are incorporated by reference.

28. On or about September 4, 2018, in the District of Connecticut, the
defendant, knowingly engaged in conduct with intent to convey false and misleading
information, under circumstances where such information may reasonably be believed and
where such information indicated that an activity has taken, is taking, or will take place
that would constitute a violation of Chapter 10 of Title 18 of the United States Code; that
is, the defendant knowingly mailed an envelope addressed to “N.A.A.C.P. — New Haven”
containing a white, powdery substance and a piece of paper including the handwritten
words “You all die!” and “**Anthrax* is an acute infectious disease caused by the spore-

forming bacterium Bacillus anthracis,” with the intent to convey the false and misleading

information that the powder contained a biological agent and toxin, which conduct would
Case 3:19-cr-00126-KAD Document1 Filed 05/09/19 Page 8 of 10

constitute a violation of Chapter 10 of Title 18, United States Code, Section 175(a) —
transfer and possession of a biological agent or toxin for use as a weapon.
In violation of Title 18, United States Code, Section 1038(a)(1).

COUNT FOURTEEN
(False information and hoax)

29. Paragraphs | and 2 are incorporated by reference.

30. On or about September 4, 2018, in the District of Connecticut, the
defendant, knowingly engaged in conduct with intent to convey false and misleading
information, under circumstances where such information may reasonably be believed and
where such information indicated that an activity has taken, is taking, or will take place
that would constitute a violation of Chapter 10 of Title 18 of the United States Code; that
is, the defendant knowingly mailed an envelope addressed to “Islamic Center of New
London” containing a white, powdery substance and a piece of paper including the

handwritten words “You Die” and “Anthrax is an acute infectious disease caused by the

 

spore-forming bacterium Bacillus anthracis, a category A agent,” with the intent to convey
the false and misleading information that the powder contained a biological agent and
toxin, which conduct would constitute a violation of Chapter 10 of Title 18, United States
Code, Section 175(a) — transfer and possession of a biological agent or toxin for use as a
weapon.

In violation of Title 18, United States Code, Section 1038(a)(1).

COUNT FIFTEEN
(False information and hoax)

31. Paragraphs 1 and 2 are incorporated by reference.
32. On or about September 4, 2018, in the District of Connecticut, the

defendant, knowingly engaged in conduct with intent to convey false and misleading

-8-
Case 3:19-cr-00126-KAD Document1 Filed 05/09/19 Page 9 of 10

information, under circumstances where such information may reasonably be believed and
where such information indicated that an activity has taken, is taking, or will take place
that would constitute a violation of Chapter 10 of Title 18 of the United States Code; that
is, the defendant knowingly mailed an envelope addressed to “Congregation Adath Israel”
containing a white, powdery substance and a piece of paper including the handwritten
words “Anthrax - Bacillus anthracis,” with the intent to convey the false and misleading
information that the powder contained a biological agent and toxin, which conduct would
constitute a violation of Chapter 10 of Title 18, United States Code, Section 175(a) —
transfer and possession of a biological agent or toxin for use as a weapon.

In violation of Title 18, United States Code, Section 1038(a)(1).

COUNT SIXTEEN
(Threats against President)

33. Paragraphs 1 and 2 are incorporated by reference.

34. On or about September 4, 2018, the defendant, did knowingly and willfully
deposit for conveyance in the mail and for a delivery from a post office and by a letter
carrier addressed to “The Honorable President Donald Trump” a letter, paper, writing,
print, missive, and document containing a threat to take the life of and to inflict bodily
harm upon the President of the United States, that is, the envelope contained a white,
powdery substance and a piece of paper including the handwritten words “You Die,”
“Bacillus anthracis,” and “I, Gary Gravelle, ... as a faithful soldier of the AKA, am coming

to KILL Donald Trump ....”
Case 3:19-cr-00126-KAD Document 1 Filed 05/09/19 Page 10 of 10

In violation of Title 18, United States Code, Section 871 (a).

A TRUE BILL

Ryerss. ~ :™~ =,

FOREPERSON

rr
LL , “x 4) bag ;

LEONARD C. BOYLE
FIRST ASSISTANT UNITED STATES ATTORNEY

A.

PETER S. JONGBE —
ASSISTANT UNITED STATES ATTORNEY

-10-
